Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 28, 2007, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant, a journeyman cabinet maker, voluntarily left his employment without good cause. Claimant and his supervisor exchanged words after the supervisor criticized claimant’s performance, culminating in the supervisor purportedly stating, “If you don’t like working here there’s the door.” In response, claimant picked up his tools and his lunch pail and left the employer’s premises. Neither dissatisfaction with one’s work environment (see Matter of Stevens [Commissioner of Labor], 50 AD3d 1351, 1352 [2008]; Matter of Crandall-Mars [Commissioner of Labor], 47 AD3d 1179 [2008]), an inability to get along with a difficult coworker or supervisor (see Matter of Canty [Commissioner of Labor], 49 AD3d 943 [2008]; Matter of Crandall-Mars [Commissioner of Labor], 47 AD3d at 1179) nor an employer’s criticism of one’s work performance constitutes good cause for leaving one’s employment (see *1012Matter of Feierman [Commissioner of Labor], 50 AD3d 1424 [2008]; Matter of Gramonte [Inor Dental, P.C.—Commissioner of Labor], 46 AD3d 997, 998 [2007]). Notably, claimant did not seek the employer’s assistance in resolving this dispute or otherwise take reasonable steps to protect his employment prior to leaving (see Matter of Haggerty [Commissioner of Labor], 50 AD3d 1423 [2008]; Matter of Anthony [Commissioner of Labor], 49 AD3d 1125, 1126 [2008]; Matter of Stewart [Commissioner of Labor], 48 AD3d 873, 874 [2008]). To the extent that claimant contends that he was fired, this presented a credibility issue for the Board to resolve (see Matter of Canty [Commissioner of Labor], 49 AD3d at 943-944; Matter of Crandall-Mars [Commissioner of Labor], 47 AD3d at 1180).
Peters, J.P., Carpinello, Rose, Kane and Stein, JJ., concur. Ordered that the decision is affirmed, without costs.